Citation Nr: 0721244	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-35 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to specially adapted housing or a home adaptation 
grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In April 2007, the veteran testified 
before the undersigned at a Travel Board hearing.  


FINDINGS OF FACT

1.  The veteran is service-connected for degenerative disc 
and joint disease of the cervical spine with left upper 
extremity radiculopathy, rated as 60 percent disabling; 
degenerative disc and joint disease of the lumbar spine with 
left lower extremity radiculopathy, rated as 60 percent 
disabling; and migraine headaches, rated as 50 percent 
disabling; his combined schedular rating is 90 percent.  He 
has also been awarded a total disability rating based on 
individual unemployability.

2.  The veteran is shown to have the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.


CONCLUSION OF LAW

The criteria for specially adapted housing have been met.  38 
U.S.C.A. §§ 2101, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.809, 3.809a (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of entitlement to specially adapted 
housing, the veteran's claim is being granted.  The issue of 
entitlement to a home adaptation grant is rendered moot.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

In March 2002, the veteran filed a claim for specially 
adapted housing or a home adaptation grant. 

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands. The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809(a).  Generally, 
loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63.  In 
addition, extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  38 C.F.R. § 4.63(a) (2006).

The veteran is service-connected for degenerative disc and 
joint disease of the cervical spine with left upper extremity 
radiculopathy, rated as 60 percent disabling; degenerative 
disc and joint disease of the lumbar spine with left lower 
extremity radiculopathy, rated as 60 percent disabling; and 
migraine headaches, rated as 50 percent disabling.  His 
combined schedular rating is 90 percent.  He has also been 
awarded a total disability rating based on individual 
unemployability due to service-connected disabilities.

Private medical records dated from August to October 2001, 
reflect treatment for low back pain.  It was indicated that 
back surgery was not a viable opinion for the veteran.

In a June 2002 letter, Dr. G.M., stated that the veteran was 
suffering from unusually severe degenerative changes in his 
spine which were due to an inservice injury.  Currently, the 
veteran had great difficulty with ambulation even for short 
distances, complete loss of cervical range of motion, 
constant severe cervical pain, and increased migraine 
headache frequency and intensity.  He stated that the veteran 
had been totally disabled for at least 20 years and perhaps 
longer.  

In a June 2002 letter, T.K.M., D.O., stated that a brain 
magnetic resonance imaging (MRI) showed a large left 
maxillary sinus retention cyst, lacunar infarct in the left 
parietal deep white matter, and some changes suggestive of 
small vessel disease.  An MRI of the lumbosacral spine showed 
L5-S1 disc herniation impinging on the S1 nerve root.  It 
also showed some arthritic changes in the lumbar spine 
especially around L4-5.  It showed that the veteran had Grade 
I degenerative spondylolisthesis with facet disease at L4-5.  

In a July 2002 letter, B.R.S., M.D., essentially indicated 
that current cervical and lumbar spine disabilities were 
related to an inservice injury.  

In September 2002, the veteran was afforded a QTC examination 
ordered by VA.  At that time, the veteran complained of 
relatively constant pain in has neck and back with 
significant radiation to the left upper and lower 
extremities.  Physical examination revealed generalized 
tenderness with significant left upper extremity 
radiculopathy.  There was a decreased biceps reflex, markedly 
on the left side; hyperesthesia; and weakness of the 
dorsiflexion of the left wrist.  Examination of the dorsal 
spine revealed dorsal kyphosis with limited extension, no 
spasms, and minimal tenderness.  Examination of the low back 
revealed somewhat reversed lumbosacral curvature with 
tenderness in the lower back, positive sciatic percussion of 
the left side; positive straight leg raising; positive 
weakness in dorsiflexion of the foot and ankle; hyperesthesia 
in the distribution of the L-5 nerve root; mildly exaggerated 
knee reflexes on both sides.  X-rays of the cervical spine 
were consistent with significant multi-level cervical 
spondylosis with obvious cervical disease being maximum at 
C5-6.  X-rays of the lumbosacral spine were consistent with 
kyphosis with possibly anterior ankylosing spondylitis.  The 
impression was cervical spondylosis with disc disease, severe 
at C5-6 with left radiculopathy and weakness; cervical dorsal 
kyphosis with ankylosing spondylitis; and degenerative 
spondylolisthesis at L4-5.  

On a September 2002 headaches examination, the veteran was 
able to ambulate, but with a limp.  

In a May 2004 letter, T.K.M., D.O., indicated that the 
veteran had severe lumbar stenosis and disequilibrium.  He 
had difficulty with ambulation and found stairs difficult to 
maneuver.  The veteran had to change residences due to his 
inability to use stairs.  

Thereafter, W.G.M., D.C, reported that the veteran needed to 
walk with a cane at all times and was often immobilized due 
to pain.  Examination of gait demonstrated that the veteran 
had basically lost the use of his left lower extremity which 
precluded mobility without the aid of a cane or wheelchair.  
The veteran was unable to use stairs or work overhead due to 
vertigo and shoulder pain, and he could do no lifting.  It 
was noted that the veteran had gotten markedly worse over the 
last 12 months.  In a June 2004 statement, W.G.M., D.C, 
indicated that the veteran had total loss of use of his left 
leg due to pain.  The increasing pain level was subsequent to 
organic disease, specifically, degenerative spinal changes 
and osteoarthritic degeneration in the left hip, related to 
his inservice injuries.  It was noted that the veteran 
received injections at a pain management clinic and had tried 
taking pain medication, to no avail.  He was unable to 
ambulate at all without supplemental support, such as his 
cane.  He was unable to grocery shop or stand even briefly 
without crippling pain.  In addition, he had severe left 
shoulder pain due to the same inservice injury.  His shoulder 
pain was much worse even with modest changes in shoulder/arm 
position.  The veteran was unable to climb or descend stairs.  
His shoulder disability revealed the veteran unable to dress 
himself or prepare a meal.  W.G.M., D.C, was concerned that 
soon the veteran's spine disabilities would render the 
veteran unable to walk at all.  He was unable to use a 
regular wheelchair due to his left shoulder.  His only option 
was a motorized wheelchair or scooter.  He felt that the 
veteran was in need of specially adapted housing for 
ambulation with a scooter.  

In April 2005, the veteran was afforded another QTC 
examination.  The veteran ambulated with a halting gait with 
his cane.  On examination, he demonstrated increased 
limitation of movement of the spine with pain, weakness, 
fatigue, and lack of endurance.  Straight leg raising was 
negative on both sides.  The diagnosis was intervertebral 
disc syndrome of the cervical and lumbar spine with 
radiculopathy of the left upper and lower extremities 
accompanied by degenerative changes.  The veteran was able to 
elevate his left arm to about 80 degrees and had pain beyond 
that.  In addition, he had limited motion of the left hip, 
but no pain radiating to the legs.  

In an August 2005 report of B.J.N., M.D., it was noted that 
the veteran had progressive lumbar spinal stenosis and 
neurogenic claudication.  An August 2005 MRI revealed Grade I 
spondylolisthesis at L4-5 as well as spinal stenosis at L4-5 
and L5-S1.  

In September 2005, C.R.T., M.D., indicated that the veteran 
was able to walk 200 feet with complaints of pain and 
weakness in his lower extremities.  He had a frozen left 
shoulder.  Surgical options with regard to the spine were 
discussed.  

In a June 2007 letter, Dr. D.A.T. stated that the veteran had 
been his patient since October 2005.  At that time, he had 
severe neck pain, left shoulder pain, low back pain, and left 
leg pain and weakness.  The veteran had difficulty with 
ambulation with decreased range of motion in the neck and 
back.  He was using a cane on his first visit and had to rely 
on one off and on depending on his level of pain.  Currently, 
he used a wheeled walker to get around.  He was unable to 
drive, negotiate stairs, or walk for any distance.  His left 
leg gave out and the veteran described it as being completely 
useless.  On his last visit, the veteran had muscle atrophy 
and weakness in the left hip and leg with pain in his 
quadratus lumborum muscles and left hip flexors.  There was 
reduced, painful range of motion in his lumbar spine with 
pain and L5-S1.  There was spinal fixation and spinous pain 
in his lower lumbar spine at L5-S1.  Kemp's test was positive 
with pain in the lumbosacral spine.  There was sciatic pain 
down the back of the left thigh to the knee.  The veteran was 
very unstable on moving and standing.  He had minimal control 
over his left leg and used furniture for support.  September 
2006 x-rays showed lumbar degeneration at S1, lumbar 
hypolordosis, spinal subluxation at L5, and spinal stenosis 
at L5-S1.  The physician opined that these disabilities 
resulted in neuropathy in the left leg causing weakness and 
atrophy.  The veteran was being given spinal adjustments to 
L5 with hydrocollator and massage as treatment.  The 
physician opined that the veteran would benefit from 
mechanical assistance with his activities of daily living.  

In April 2007, the veteran testified at a personal hearing.  
He related that he was unable to walk at all anymore since he 
could not weight bear on his left leg.  He used to use a 
cane, but it became so bad that he could not use a cane or 
any type of device for assisted walking.  He had to use a 
scooter or a wheelchair to get around, even in his home where 
he used the scooter.  He indicated that he could not stand 
because he would fall over.  He did not have any strength in 
his left leg or mobility.  He had modified areas of his home 
to accommodate his disability.  The veteran also related that 
he was unable to raise his left arm above shoulder level 
which he demonstrated at the hearing.  The veteran reported 
that the constant necessity for the scooter had occurred over 
the past year.  

The competent evidence establishes that the veteran has the 
loss or loss of use of one lower extremity, together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

During the course of the past 6 years, the veteran's cervical 
and lumbar spine disabilities have progressively worsened.  
The veteran is no longer able to ambulate.  He initially was 
able to rely on a cane for support on ambulation; however, he 
currently requires the use of a scooter or wheelchair at all 
times.  The recent June 2007 letter from his private 
physician indicated that the veteran was essentially unable 
to stand or ambulate due to his service-connected 
disabilities.  He basically has no use of his left lower 
extremity due to atrophy, weakness, and pain.  He cannot bear 
weight on that extremity due to the left leg being unstable.  
The clinical findings of muscle atrophy, weakness, and 
sciatica in that leg support the subjective complaints of 
pain and weakness.  The veteran was credible at his hearing.  
The medical records demonstrate a progressive worsening to 
the current level of severity where the veteran is unable to 
be mobile without the aid of an assistive device, 
specifically a scooter or wheelchair.  In addition, his 
frozen left shoulder also causes additional impairment.  

Accordingly, the claim of entitlement to specially adapted 
housing is granted.  Because the Board is awarding 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing, the veteran is precluded 
by regulations from receiving a special home adaptation 
grant.  See 38 C.F.R. § 3.809a.  


ORDER

Entitlement to specially adapted housing is granted, subject 
to provisions governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


